DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are pending in the present application.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 September 2020 and 19 March 2021 were filed before the mailing of an Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Instant claim 1 recites a percent by mass of partly pregelatinized starch and each active ingredient, and instant claim 20 recites a percent by mass of binder but the claims do not specify whether the percent by mass is with respect to the total mass of the uncoated tablet or with respect to another component.  Claim 1 clearly states that the lubricant is present in an amount of from 0.001 to 3% by mass in the total uncoated tablet, and that the sugar alcohol or disaccharide is present in an amount by mass based on 1 part by mass of FTD.  It is recommended that the claims state that the percent by mass is based on the total mass of the uncoated tablet, or the mass of another component.  
Instant claims 1 and 12 state that the sugar alcohol or disaccharide is present in an amount of 3.6 parts or more based on 1 part by mass of FTD.  It is unclear exactly how much of the sugar alcohol or disaccharide can be present since the claims do not recite an upper limit to the ratio.  For example, it is unclear whether the tablet can comprise 100 parts, 1000 parts, etc. by mass of the sugar alcohol or disaccharide based on one part by mass of the FTD.  It is noted that the instant specification states that the sugar alcohol or disaccharides is present in an amount of preferably 3.6 to 50 parts by mass based on 1 part by mass of FTD.  However, while the claims are read in light of the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emura et al. (US 7,799,783) in view of Mimura et al. (Chem. Pharm. Bull., 2011), Rahman et al. (Pak. J. Pharm. Sci., 2008), Dubinsksaya et al. (Pharmaceutical Chemistry Journal, 2010), Jain et al. (US 6,316,029), and Yano et al. (US 5,744,475).
Instant claim 1 is drawn to an oral pharmaceutical uncoated tablet comprising 1-40% by mass FTD, 1-40% by mass TPI-1, one or more of lactose, sucrose, erythritol and mannitol in an amount of 3.6 parts by mass or more based on 1 part by mass of FTD, a binder, 3-10% by mass of a partly pregelatinized starch, and 0.001-3% by mass of stearic acid based on the total mass of the uncoated tablet, wherein the uncoated tablet is free of an additive comprising a metal salt.
Regarding the uncoated tablet comprising 1-40% by mass FTD and 1-40% by mass TPI-1, Emura et al. teach a pharmaceutical formulation comprising α,α,α-trifluorothymidine (FTD) and 5-chloro-6-(2-iminopyrrolidine-1-yl)methyl-2,4(1H,3H)-pyrimidine dione hydrochloride (TPI-1) for oral administration in a molar ratio of 1:0.5 and a dosage of 20 to 80 mg/m2/day (col. 2, ln. 1-10; Preparation Example 3).  Emura et al. teach compositions comprising 13-19% by weight FTD and 6-9% by weight TPI-1 (Preparation Examples 1-4).
Regarding the uncoated tablet comprising one or more of lactose, sucrose, erythritol and mannitol in an amount of 3.6 parts by mass or more based on 1 part by mass of FTD, Emura et al. teach lactose and sucrose as suitable excipients (col. 3, ln. 50-col. 4, ln. 8; Preparation Examples 1-4).  Emura et al. teach that for shaping into pill form, carriers may include lactose, binders and disintegrators (col. 4, ln. 7-11).  Emura et al. also teach lactose present in formulations in an amount of from 2.4-3.5 parts by mass based on 1 part by mass of FTD (Preparation Examples 1-4).  
Regarding the uncoated tablet comprising a binder, Emura et al. teach corn starch, carboxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose and polyvinylpyrrolidone as suitable binders (col. 3, ln. 50-col. 4, ln. 8; Preparation Examples 
Emura et al. do not explicitly disclose compositions comprising a partly pregelatinized starch in an amount of from 3 to 10% by mass.  However, Emura et al. teach that the compositions may comprise a binder and disintegrator, such as corn starch ([0014]; and Preparation Examples 1 and 3).  
Mimura et al. (Chem. Pharm. Bull., 2011) teach that partly pregelatinized starch  showed better profile than corn starch since it consistently and independently adds good disintegrability to tablets to increase tablet hardness (pg. 961, right column, 1st paragraph).  Mimura et al. teach that partly pregelatinized starch can be a suitable binder for the production of orally disintegrating tablets because it produces granules with appropriate size and contributes to good compressibility and tablet disintegrability (pg. 961, right column, 1st paragraph).  Mimura et al. teach that in addition to its role as a binder, partly pregelatinized starch is known to enhance tablet disintegrability by its ability to induce swelling (pg. 961, right column, 1st paragraph).  Mimura et al. teach tablets comprising 1-6% by weight of partly pregelatinized starch (Tables 1-2). 
Also, Rahman et al. (Pak. J. Pharm. Sci., 2008) teach that the majority of formulations in the development of new drug products contained maize starch that was used as both a binder and disintegrant, but its use was limited because the starch lost much of its disintegration properties when it gelatinized in the preparation of the starch paste, and as a dry addition to the granulation the maize starch did not flow well and was not very compressible (pg. 455, left column, 1st paragraph).  Rahman et al. teach that partially pregelatinized starch (Starch 1500) is an alternative to maize starch and st paragraph; and pg. 456, left column, 2nd paragraph).  Rahman et al. further teach that formulations containing Starch 1500 had an improved disintegration time compared to formulations containing MCC, povidone and sodium starch glycolate (Figure 3).  Rahman et al. teach that Starch 1500 performed as an excellent binder producing a granulation that was compressible and produced tablets of improved hardness and friability compared with those prepared with povidone; and it has an excellent effect on the disintegration and dissolution performance (pg. 458, Conclusions).  Rahman et al. teach tablets comprising 20% by weight of partially pregelatinized starch (Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare compositions according to Emura et al. comprising 3-10 % by mass of a partly pregelatinized starch.  Such would have been obvious because Emura et al. teach that the tablets may comprise a binder and disintegrator, such as starch; Mimura et al. teach tablets comprising 1-6% by weight of partly pregelatinized starch, wherein in addition to its role as a binder, partly pregelatinized starch is known to enhance tablet disintegrability by its ability to induce swelling; and Rahman et al. teach that formulations containing partly pregelatinized starch had an improved disintegration time compared to formulations containing MCC, povidone and sodium starch glycolate.  Regarding the concentration of partly pregelatinized starch, Mimura et al. teach tablets comprising 1-6% by weight of partly pregelatinized starch, and Rahman et al. teach tablets comprising 20% by weight of partly pregelatinized starch.  A person having ordinary skill in the art would have been able to determine through routine experimentation the effective amount of 
Emura et al. also do not explicitly disclose the uncoated tablet comprising 0.001-3% by mass of stearic acid based on the total mass of the uncoated tablet.
However, Emura et al. do teach that disintegration inhibitors include stearic acid and lubricants include stearate (col. 3, ln. 51 to col. 4, ln. 6), and further teach examples comprising 0.7 to 2.4% by mass lubricant (Preparation Examples 1-2 and 4).  Also, Jain et al. teach stearic acid is a known lubricant (col. 9, ln. 4-7) and a known surface stabilizer (col. 7, ln. 36).
Further, Dubinsksaya et al. teach that magnesium stearate (a metal salt) is a hygroscopic compound able to absorb moisture in conditions of elevated air moisture content (Abstract).  Dubinsksaya et al. teach the ability of fillers and excipients to bind moisture from air is an important characteristic of these substances, as interaction with water may produce changes both in the structure of the medicinal agent and in the excipient components of a tablet (pg. 91, col. 1).  Dubinsksaya et al. teach calcium stearate and magnesium stearate bound significantly more water than stearic acid at all water vapor pressures (pg. 91, col. 1).  Dubinsksaya et al. teach metal ions (Ca2+, Mg2+) were probably able to form hydrogen bonds with water molecules, retaining significant quantities of moisture in the structures of these compounds (pg. 91, col. 1). 
Dubinsksaya et al. teach that moisture parameters characterizing stearic acid salts, can differ significantly depending on the samples used for analysis.  Dubinsksaya et al. teach this in turn makes determination of the moisture content of these compounds particularly important when they are used as excipients in medicinal formulations, as the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to exclude metal salts such as magnesium stearate from tablet formulations in view of the teachings of Dubinsksaya et al. that metal salts such as magnesium stearates promote hydrolytic processes leading to reductions in the activity of the active ingredient.  One of ordinary skill would have been motivated to decrease the amount of degradation (hydrolytic processes) by eliminating the moisture in order to maintain the activity of the active ingredient. 
Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of stearic acid in the formulation so as to maintain the desired disintegrability of the tablet.  A person having ordinary skill in the art would have been motivated to prepare tablets according to Emura et al. while optimizing the amount of lubricant, such as 0.7 to 2.4% by mass.  
Emura et al. do not explicitly disclose a sugar alcohol or disaccharide present in an amount of 3.6 parts by mass or more based on 1 part by mass FTD, as instantly claimed.
Emura et al. teach that preparations may be formulated by any conventional formulation method generally known in the art, using a pharmaceutically acceptable 
Yano et al. teach formulations comprising lactose and FTD in a mass ratio 6.8:1 (col. 67, ln. 16-25).  Yano et al. teach that the formulations may be in the form of tablets and coated tablets (col. 20, ln. 26-28 and 34-57).
Therefore, it would have been obvious to prepare tablets according to Emura et al. comprising lactose or sucrose as excipients, wherein the amount of the excipient is optimized through routine experimentation.  As taught by Emura et al. and Yano et al., formulations comprising varying ratios of excipients, such as lactose, to FTD are suitable.  Therefore, it would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the proper ratio of lactose or sucrose to FTD in order to prepare tablets with acceptable strength, stability and disintegration.
Regarding instant claim 2, Emura et al. teach lactose and sucrose as suitable excipients (col. 3, ln. 50-col. 4, ln. 8; Preparation Examples 1-4).  Emura et al. teach that for shaping into pill form, carriers may include lactose, binders and disintegrators (col. 4, ln. 7-11).  Emura et al. also teach lactose present in formulations in an amount of from 2.4-3.5 parts by mass based on 1 part by mass of FTD (Preparation Examples 1-4).
Jain et al. teach rapidly disintegrating solid oral dosage forms comprising stearic acid, and water-dispersible excipients such as lactose, mannitol and erythritol (col. 8, ln. 43-57). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute mannitol for the lactose of Emura et al. in view of the teachings of Jain et al. that the disaccharides and 
Regarding instant claims 3 and 7, it would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the proper ratio of lactose or sucrose to FTD in order to prepare tablets with acceptable strength, stability and disintegration.
Regarding instant claim 4, it would have been obvious to one of ordinary skill to optimize the amount of stearic acid in the formulation so as to maintain the desired disintegrability of the tablet.  A person having ordinary skill in the art would have been motivated to prepare tablets according to Emura et al. while optimizing the amount of lubricant, such as 0.7 to 2.4% by mass.
Regarding instant claims 5-6, Emura et al. teach a pharmaceutical formulation comprising α,α,α-trifluorothymidine (FTD) and 5-chloro-6-(2-iminopyrrolidine-1-yl)methyl-2,4(1H,3H)-pyrimidine dione hydrochloride (TPI-1) for oral administration in a molar ratio of 1:0.5.
Regarding instant claim 8, Emura et al. teach one of the pharmaceutical formulations can be tablets (i.e. uncoated tablet) or coated tablets (col. 3, ln. 35-40) and that the coating can be a sugar coating (col. 4, ln. 1-5).  Emura et al. further teach that the tablets may comprise a coloring agent, a seasoning, a sweetening agent, or the like (col. 4, ln. 24-26).
Regarding instant claim 9, Emura et al. teach formulations comprising FTD and TPI-1 without the addition of an additive comprising a metal salt (Preparation Example 3).  
Regarding instant claims 10-12, Emura et al. teach formulations comprising lactose or sucrose.  As discussed above, it would have been obvious to optimize the amount of lactose or sucrose.
Regarding instant claims 13-14, Emura et al. teach tablets comprising corn starch or carboxymethylcellulose (carmellose) in an amount of 2.6 or 5.9% by mass, respectively (Preparation Examples 1-2).
Regarding instant claims 15-16, Emura et al. do teach that disintegration inhibitors include stearic acid and hydrogenated oil, and lubricants include stearate (col. 3, ln. 63-64; col. 4, ln. 1).
As discussed above, it would have been obvious to one of ordinary skill to optimize the amount of stearic acid in the formulation so as to maintain the desired disintegrability of the tablet.  A person having ordinary skill in the art would have been motivated to prepare tablets according to Emura et al. while optimizing the amount of lubricant, such as 0.7 to 2.4% by mass.
Regarding instant claims 17-18, Emura et al. teach a pharmaceutical formulation comprising α,α,α-trifluorothymidine (FTD) and 5-chloro-6-(2-iminopyrrolidine-1-yl)methyl-2,4(1H,3H)-pyrimidine dione hydrochloride (TPI-1) for oral administration in a molar ratio of 1:0.5.
Regarding instant claim 19, it would have been obvious to prepare tablets according to Emura et al. comprising lactose or sucrose as excipients, wherein the 
Regarding instant claim 20, Emura et al. teach tablets comprising a binder, such as HPMC, CMC or HPC, in an amount of 1% by weight (Preparation Examples 2-3).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/225,232.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to orally administrable compositions (coated or uncoated tablets) comprising FTD and TPI-1, a sugar alcohol or 
Regarding instant claims 9-19 being drawn to a method of stabilizing an oral pharmaceutical uncoated tablet comprising FTD and TPI-1, the method comprises mixing FTD and TPI-1 in the absence of an additive comprising a metal salt.  The ‘232 Application claims uncoated tablets comprising FTP and TPI-1 and do not include an additive comprising a metal salt.  Therefore, the compositions according to the ‘232 Application would necessarily stabilize the mixture of FTD and TPI-1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616